Citation Nr: 0420235	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  98-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent prior to December 1, 1998, for chondromalacia patella 
of the left knee.

2.  Entitlement to a disability rating in excess of 20 
percent from December 1, 1998, for chondromalacia patella of 
the left knee, to include restoration of the 30 percent 
disability rating.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION


The veteran served on active duty from October 1973 to May 
1984. 

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Waco, Texas.  In 
January 1999, the veteran provided oral testimony via a 
videoconference hearing held at the RO and conducted by a 
Veterans Law Judge sitting in Washington, DC.  That Veterans 
Law Judge is no longer employed with the Board.  In March 
1999, the Board remanded the issues of entitlement to (1) a 
disability rating in excess of 30 percent prior to December 
1, 1998, for chondromalacia patella of the left knee with 
osteoarthritis, and (2) a disability rating in excess of 20 
percent from December 1, 1998, for chondromalacia patella of 
the left knee with osteoarthritis.  In an August 2003 rating 
decision, the RO assigned a separate 10 percent rating for 
degenerative joint disease of the left knee.

On May 19, 1998, the RO sent the veteran a copy of the May 
1998 rating decision in which service connection was denied 
for a right knee disability and a left foot disability.  
Although the RO did not give the veteran her appellate rights 
with the May 19, 1998, letter and enclosed rating decision, 
she did file a timely notice of disagreement in January 1999 
with the denial of service connection for those two 
disabilities.  In June 1999, the RO issued a statement of the 
case on those two service-connection issues.  The veteran's 
VA Form 9 indicating that she was appealing the denial of 
service connection for those two disabilities was not 
received until December 1999.  Although the RO certified 
these two service-connection issues for appeal, it appears 
that the veteran did not file a timely substantive appeal.  
In light of the above, the issues are as stated on the title 
page and this matter is referred to the RO.


REMAND

A Veterans Law Judge who conducts a hearing must participate 
in making the final determination on a claim.  See 38 C.F.R. 
§ 20.707 (2003).  Since the Veterans Law Judge who conducted 
the January 1999 videoconference hearing is no longer 
employed at the Board, the Board asked the veteran in a June 
21, 2004, letter whether she wanted another hearing before a 
currently sitting Veterans Law Judge, and if so, what type of 
hearing.  On July 13, 2004, the Board received a response 
from the veteran indicating that she wants a videoconference 
hearing with a Veterans Law Judge.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO, in accordance with 
the applicable procedures, and notice 
should be sent to the veteran and to her 
representative, as required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




